 


109 HR 1465 IH: To suspend temporarily the duty on certain pimientos (capsicum anuum), prepared or preserved by vinegar or acetic acid.
U.S. House of Representatives
2005-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1465 
IN THE HOUSE OF REPRESENTATIVES 
 
April 5, 2005 
Mr. Garrett of New Jersey introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To suspend temporarily the duty on certain pimientos (capsicum anuum), prepared or preserved by vinegar or acetic acid. 
 
 
1.Certain pimientos, prepared or preserved by vinegar or acetic acid 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
9902.20.01Pimientos (capsicum anuum), prepared or preserved by vinegar or acetic acid (provided for in subheading 2001.90.35) FreeNo changeNo changeOn or before 12/31/2008  
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of enactment of this Act. 
 
